DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 4-8, 11, and 17 have been cancelled.  Claims 1, 12, 13, and 15 have been cancelled.
	Claims 1-3, 9, 10, and 12-16 are pending and under examination.

2.	All rejections/objections pertaining to claims 4-8, 11, and 17 are moot because the claims were cancelled with the reply filed on 1/10/2022.
	 The objections to claims 1, 12, and 15 are withdrawn in response to the amendment filed on 1/10/2022.
	All obviousness-type rejections set forth in the non-final Office action of 11/9/2021 are withdrawn in response to the amendment to introduce the limitations of SEQ ID NOs: 3, 5, and 6 into claim 1.
New grounds of rejection are set forth below.

Claim Objections
3.	Claim 1 is objected to because of the recitation “a peptide having a structure in which spermine and a peptide selected from the group consisting of SEQ ID NOs: 3, 5, and 6 are bound to the peptide end through a linker”.  Appropriate correction to “a 

4.	Claim 2 is objected to because of the recitation the weight ratio is “the plasmid consists of 30,000 base pairs or more”.  Appropriate correction to “the plasmid has a size of 30,000 base pairs or more” is required.

5.	Claim 12 is objected to because of the recitation the weight ratio is “0.001 to 100%”.  Appropriate correction to “0.001 to 100” is required.

New Rejections
Claim Rejections - 35 USC § 112(a) – new matter
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-3, 9, 10, and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
	The applicant points to the cancelled claims 7, 8, 11, and 17 and Table 1 for support.  However, claims 7, 8, 11, and 17 only provide support for a peptide comprising an NLS covalently bound to spermine via a linker; Table 1 defines that SEQ ID NOs: 3, 5, and 6 encode the peptide comprising the NLS .  Thus, the specification only provides support for a peptide having the amino acid sequence set forth by SEQ ID NOs: 3, 5, or 6 which is covalently bound to spermine via a linker.
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition 
	Claims 2, 3, 9, 10, and 12-16 are included in the rejection because they depend upon claim 1 and thus, they also encompass the embodiment under rejection.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 9, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO12/091523), in view of both Blagbrough et al. .
Choi et al. teach a nanoparticle for delivery of nucleic acids, the composition comprising a nucleic acid such as DNA, a cationic lipid set forth by the instant formula 1 (such as 1,6-dioleoyl triethylenetetramide), and an amphiphilic block copolymer, wherein the DNA forms a complex with the cationic lipid via electrostatic interactions (N/P ratio 0.1-128) and wherein the complex is encapsulated by the amphiphilic block copolymer (claims 1 and 10) (see p. 3, lines 2-6 and 20-27; p. 4-6; p. 7, lines 17-30; p. 8, lines 14-21; p. 15, lines 27-29; Example 1).
	Choi et al. teach that the DNA content is 0.001 to 10 wt% based on the total weight of the nanoparticle (claim 3) (see p. 9, lines 1-3).
Choi et al. teach that the cationic lipid content is 0.01 to 50 wt% based on the total weight of the nanoparticle (claim 9) (see p. 9, lines 8-9).
Choi et al. teach that the amphiphilic block copolymer comprises a hydrophilic block A such as polyalkyleneglycol and a hydrophobic block B such as polyester (claim 1), wherein the terminal hydroxyl of block B is modified with cholesterol, tocopherol, or a fatty acid having 10-26 carbon atoms (claim 13), wherein the content of the amphiphilic block copolymer is between 40 and 99.98 wt% based on the total dry weight of the composition (claim 14) (see p. 9-10), and wherein the amphiphilic block copolymer comprises 40-70 wt% block A based on the weight of the amphiphilic block copolymer (claim 15) (see p. 11, lines 1-4).
claim 12) (see p. 11, lines 13-18).
Choi et al. teach that the nanoparticle could comprise a fusogenic lipid (claim 16) (see p. 3, lines 7-10).

Choi et al. do not specifically teach that the DNA is a plasmid (pDNA) nor do they teach a spermine-linker-NLS chimera (claim 1).  Blagbrough et al. teach that the DNA used in gene therapy is normally prepared as plasmids (see 4th page, last paragraph), Hawley-Nelson et al. teach pDNA transfection with cationic lipids; Hawley-Nelson et al. teach that pDNA transfection is significantly enhanced by further adding a spermine-SMCC-NLS chimera where the NLS is set forth by SEQ ID NO: 8 (see column 10, lines 1-15 and 65-67; Examples 6 and 10; Fig. 6).  One of skill in the art would have found obvious to modify the nanoparticle of Choi et al. by further using a therapeutic pDNA as the DNA and the spermine-SMCC-NLS chimera taught by Hawley-Nelson et al. to achieve the predictable result of obtaining a composition capable of mediating enhanced therapeutic pDNA delivery.  A comparison between SEQ ID NO: 8 disclosed  by Hawley-Nelson et al. and the claimed SEQ ID NO: 3 revealed that they are identical. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. taken with both Blagbrough et al. and Hawley-Nelson et al., in further view of Zhang et al. (J. Virol., 2009, 83: 9296-9303).
The teachings of Choi et al., Blagbrough et al., and Hawley-Nelson et al. are applied as above for claims 1, 3, 9, 10, and 12-16.  Choi et al., Blagbrough et al., and Morris et al. do not specifically teach a plasmid comprising at least 30 kb (claim 2).  However, Blagbrough et al. teach that large DNA molecules could be successfully transported into the nucleus when using an NLS (see p. 3, second paragraph).  Furthermore, Zhang et al. teach that nuclear translocation is the rate limiting step in transfection and suggest improving nuclear translocation by using an NLS (see paragraph bridging p. 9301 and 9302).  Based on these teachings, one of skill in the art would have reasonably expected to be successful in using the method of Choi et al., Blagbrough et al., and Morris et al. to deliver large plasmids of any size (including 30 kb plasmids) when delivering such plasmids was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	The arguments are answered below to the extent that they pertain to the new rejections.
The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.


For these reasons, the argument that the invention achieves unexpected and unpredictable results is not found persuasive.

The appellant argues that the examiner did not provide a finding of some teaching, suggestion, or motivation.  However, the rejection is not based on the TSM rationale.  The rejection is based on combining prior art elements to achieve a predictable result. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/Primary Examiner, Art Unit 1633